Citation Nr: 1454799	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-23 016	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for high frequency hearing loss prior to March 10, 2010.

3.  Entitlement to an evaluation in excess of 20 percent for high frequency hearing loss, effective March 10, 2010

4.  Entitlement to a compensable evaluation for a right foot injury, prior to March 10, 2010.
 
5.  Entitlement to an evaluation in excess of 10 percent for a right foot injury, effective March 10, 2010.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in Vietnam from June 1969 through July 1971.  The Veteran was awarded the Air Medal with "V" device, among other decorations, for this service.  

This matter comes before the Board of Veterans' Appeals (Board) on merged appeals from August 2010 and March 2011 decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2010 decision, in pertinent part, denied entitlement to a compensable evaluation for high frequency hearing loss and a right foot injury.  A June 2011 rating decision thereafter granted a rating of 20 percent for high frequency hearing loss, with a 10 percent rating for a right foot injury, both effective as of the date of claim.  The March 2011 rating decision denied service connection for post-traumatic stress disorder (PTSD).  Because these ratings constitute only a partial grant of the benefit sought, the claim of entitlement to increased ratings remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a hearing at his local RO in August 2014, and a transcript from this hearing has been associated with the claims file.  

The issues of entitlement to increased ratings for high frequency hearing loss and a right foot injury are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of PTSD, with depression, which is as likely as not due to exposure to in-service stressors.


CONCLUSION OF LAW

The criteria for entitlement to service connection for post-traumatic stress disorder, with depression, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disorder, to include post-traumatic stress disorder, which was incurred following combat experience in Vietnam.  

The Board herein grants service connection for post-traumatic stress disorder (PTSD), with depression.  Therefore, in light of the favorable disposition of this issue, further discussion as to the Veterans Claims Assistance Act of 2000 is not required at this time.  See 38 U.S.C.A. §§ 5103, 5103A; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 38 C.F.R. § 3.159.

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 
38 C.F.R § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f). 

In the absence of clear and convincing evidence to the contrary - and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service - a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor when the veteran engaged in combat with the enemy, and the claimed stressor is related to that combat.  38 C.F.R. § 3.304(f)(2).

As discussed above, the Veteran was awarded the Air Medal with "V" device, which denotes combat service.  The Veteran has credibly testified that he was shot down while serving as a helicopter flight engineer in Vietnam, and was often exposed to small-arms fire.  Further, VA examiners in September and November 2010 indicated that the Veteran's combat experience established the presence of in-service stressors.  Thus, the Veteran's in-service stressors have been established.

The Veteran's VA treating psychiatrist diagnosed the Veteran with PTSD in July 2010, and stated that the Veteran met the criteria for PTSD stemming from combat trauma.  The treating psychiatrist also diagnosed depression.  

The VA examiners disagreed regarding the presence of a current psychiatric diagnosis attributable to the Veteran's in-service stressors.  The November 2010 VA examiner diagnosed the Veteran with PTSD and depression, based upon examination, clinical interview, and review of the Veteran's computerized VA medical records.  This examiner concluded that the Veteran's PTSD was more likely than not related to his in-service stressors, and that his depression was related to his PTSD.  A September 2010 VA examiner, however, reached the opposite conclusion; upon clinical interview, review of the claims file, and administration of the Minnesota Multiphasic Personality Inventory (MMPI), this examiner diagnosed the Veteran with antisocial personality disorder not attributable to military service.  In particular, the September 2010 examiner observed that the Veteran's responses to the MMPI suggested exaggeration of symptoms. 

The September 2010 examiner produced an addendum to his report in February 2011.  The examiner stated that he had consulted with the November 2010 examiner, and that she now agreed with the September 2010 examination report.  The September 2010 examiner further noted that the Veteran had exaggerated symptoms on the MMPI, and that he (unlike the November 2011 examiner) had been able to review the Veteran's claims file.  The September 2010 examiner re-affirmed his conclusion that the Veteran did not have a psychiatric disorder attributable to his military service. 

Upon careful review of the record, the Board finds that the November 2010 VA examiner opinion has greater probative weight than the September 2010 opinion.
While the September 2010 VA examiner has indicated that the November 2010 VA examiner now disavows her conclusion that the Veteran has PTSD, the November 2010 examiner submitted no statement or opinion to this effect.  Therefore, the Board places little weight upon the September 2010 examiner's statement in this regard.  Further, the September 2010 examiner acknowledged that the Veteran displayed some PTSD symptoms, though not a sufficient number to support a PTSD diagnosis.  Other symptoms, such as aggression and paranoia, were attributed to the Veteran's antisocial personality disorder and involvement in the drug trade, but the examiner acknowledged that it was difficult to isolate the effects of these other factors from the effects of the Veteran's military service.  

Only the September 2010 examiner had access to the Veteran's claims file, and VA must consider a physician's access to the claims file in assessing the probative value of a medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  However, both VA examiners had access to the Veteran's VA medical record, and no non-VA psychiatric treatment records are present in the claims file.  Therefore, the Board finds that the probative value of the November 2010 examination report does not suffer significantly for want of reference to the claims file.  

Finally, the Board observes that the November 2010 examiner's finding that the Veteran currently has PTSD and depression is consistent with the Veteran's VA treatment history.  As discussed above, the Veteran was diagnosed with PTSD and depression by his treating psychiatrist in a July 2010 multiaxial evaluation, which denotes the use of DSM-IV diagnostic criteria.  See Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 37 (1994) (explaining the mutliaxial system included in a DSM-IV multiaxial classification).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that mental health professionals making diagnoses "are presumed to know the DSM requirements applicable to their practice and to have taken them into account." See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Subsequent treatment records and problem lists through February 2013 include depression and PTSD.

It is well settled that, in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board, however, is allowed to draw reasonable inferences from the evidence.  Jackson v. Virginia, 443 U.S. 307, 319 (1979) (explaining that it is the responsibility of the trier of fact to fairly resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts).  The Board carefully considered the September 2010 VA examination report, with its February 2011 addendum.  After evaluating the Veteran's treatment for PTSD subsequent to the September 2010 report and addendum, medical opinions that the Veteran has PTSD related to service, and the September 2010 report's own acknowledgment that it could not firmly distinguish service-related symptoms from those not related to service, the Board concludes that the September 2010 examiner's report and addendum are entitled to little probative weight. 

The evidence of record establishes that it is at least as likely as not that the Veteran currently has PTSD with depression.  As noted above, the evidence further demonstrates that the Veteran is a combat veteran and that his treating physician has linked his current PTSD with depression to his combat-related stressors.  Accordingly, resolving all doubt in the Veteran's favor, service connection is appropriate. 


ORDER

Service connection for PTSD with depression is granted. 


REMAND

At the August 2014 hearing, the Veteran testified that his VA treatment providers had prescribed more powerful hearing aids roughly two months prior, and that his service-connected right foot injury had worsened since his last VA examination.  The Veteran was last afforded VA compensation examinations for these conditions in April and June 2010.  Accordingly, additional examinations are appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity). 

The most recent VA medical treatment records available, contained in Virtual VA, were produced in April 2013.  Up-to-date VA and private medical treatment records should be obtained on remand, to include any evaluation for hearing aids.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have provided treatment for his service-connected right foot injury and high frequency hearing loss.  The RO should attempt to obtain any properly identified records.  

Updated treatment records from the VA Health Care System from April 2013 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected right foot injury.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail, with particular attention directed towards limitations in range of motion and pain on motion in the right foot.  If there was a material change in the severity of the Veteran's right foot injury at any time during the pendency of the appeal, the examiner should identify the date of this change, and provide an opinion as to the severity of the right foot injury before and after the change.  All opinions provided must include a complete rationale.  

3.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected high frequency hearing loss.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  If there was a material change in the severity of the Veteran's high frequency hearing loss at any time during the pendency of the appeal, the examiner should identify the date of this change, and provide an opinion as to the severity of the high frequency hearing loss before and after the change.  All opinions provided must include a complete rationale.  

4.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


